               Case 2:18-cv-01450 Document 179 Filed 07/28/20 Page 1 of 2 PageID #: 1661

                                   District Judge Daybook Entry

           United States District Court - Southern District of West Virginia at Charleston
 Date: 7/28/2020                                                          Case Number         2:18-cv-01450

 Case Style                  Morgan vs. Logan County Commission
 Type of hearing             Civil Jury Trial Day 1
 Before the honorable: 2515-Johnston
 Court Reporter              Ayme Cochran                                 Courtroom Deputy Staci Wilson
 Attorney(s) for the Plaintiff or Government
 Kerry Nessel,Abraham Saad
 Attorney(s) for the Defendant(s)
 Wendy Greve,William Murray
 Law Clerk                   Jaden Rhea
 Probation Officer         N/A

                                                       Court Times

  Start Time        Stop Time                                      Court Time Description

   10:47 AM         11:52 AM                   Court actively conducting trial proceedings/Contested proceedings


   12:54 PM          2:53 PM                   Court actively conducting trial proceedings/Contested proceedings


    3:10 PM          5:08 PM                   Court actively conducting trial proceedings/Contested proceedings


Court actively conducting trial proceedings/Contested proceedings 05:02


                                                      Courtroom Notes

Actual Start: 10:47 a.m.

Plaintiff present in person and by counsel.
Jury brought in.
Court reads preliminary jury instructions.

Mr. Saad makes opening statement on behalf of the Plaintiff.
Ms. Greve makes opening statement on behalf of the Defendant.
Mr. Murray makes opening statement on behalf of Defendant Mines.

Court recessed: 11:52 a.m.
Court reconvened: 12:54 p.m.

Plaintiff calls MARISSA HUDSON; oath given.
Direct by Mr. Nessel.
Cross by Ms. Greve.
Defendant's Exhibit 20 marked and admitted.
Defendant's Exhibit 8 marked and admitted.
Cross by Mr. Murray.
              Case 2:18-cv-01450 Document 179 Filed 07/28/20 Page 2 of 2 PageID #: 1662
Re-direct by Mr. Nessel.

Plaintiff calls BARRY MYNES; oath given.
Direct by Mr. Saad.
Cross by Mr. Murray.

Plaintiff calls MATT STOVER, M.D.; oath given.
Direct by Mr. Saad.
Plaintiff's Exhibit 1 marked.
Cross by Ms. Greve.
Redirect by Mr. Saad.

Plaintiff calls JOSHUA J.D. TINCHER; oath given.
Direct by Mr. Nessel.

Court recessed: 2:53 p.m.
Court reconvened: 3:10 p.m.

Direct of Mr. Tincher by Mr. Nessel continues.
Plaintiff's Exhibit 2 marked.
Cross by Mr. Murray.
Cross by Ms. Greve.

Plaintiff calls FRANK MORGAN; oath given.
Direct by Mr. Nessel.
Plaintiff's Exhibit 3a marked and admitted.
Plaintiff's Exhibit 3b marked and admitted.
Plaintiff's Exhibit 3c marked and admitted.
Plaintiff's Exhibit 3d marked and admitted.
Plaintiff's Exhibit 3e marked and admitted.
Plaintiff's Exhibit 3g marked and admitted.
Plaintiff's Exhibit 3i marked and admitted.
Plaintiff's Exhibit 3j marked and admitted.
Plaintiff's Exhibit 3k marked and admitted.
Plaintiff's Exhibit 3l marked and admitted.
Plaintiff's Exhibit 3m marked and admitted.
Plaintiff's Exhibit 3o marked and admitted.
Plaintiff's Exhibit 3p marked and admitted.
Plaintiff's Exhibit 3q marked and admitted.
Plaintiff's Exhibit 3r marked and admitted.
Plaintiff's Exhibit 3s marked and admitted.
Plaintiff's Exhibit 3t marked and admitted.

Cross by Ms. Greve.
Defendant's Exhibit 9 marked and admitted.
Defendant's Exhibit 9(1) marked and admitted.
Defendant's Exhibit 9(3) marked and admitted.
Defendant's Exhibit 9(4) marked and admitted.
Defendant's Exhibit 9(5) marked and admitted.
Defendant's Exhibit 9(6) marked and admitted.
Defendant's Exhibit 9(7) marked and admitted.
Defendant's Exhibit 9(8) marked and admitted.
Defendant's Exhibit 9(9) marked and admitted.
Defendant's Exhibit 9(10) marked and admitted.
Defendant's Exhibit 9(11) marked and admitted.

Court recessed: 5:08 p.m.
